The complaint of the wife and the counterclaim of the husband each contain a prayer for divorce on the ground of extreme cruelty. Although the trial court stated after hearing their testimony that he believed they had each told the truth about the other, and the record as a whole reveals nothing more than incompatibility, the court granted the wife's prayer. The judgment of divorce assigns the homestead and its furnishings to the wife and certain personal property to the husband and impresses a lien on the homestead of $2,000 in his favor. The appeal is by the wife from that portion of the judgment which creates a lien on the homestead in favor of the husband. The husband died since the appeal was perfected and a special administrator of his estate has been substituted.
The record has received careful study in the light of the rule pronounced in Caldwell v. Caldwell, 58 S.D. 472, 237 N.W. 568. We are of the opinion that the trial court exercised a reasoned discretion in making a division of the property of the parties and that interference on our part cannot be justified. Therefore, the judgment of the trial court is affirmed.